Gulotta, J. (concurring).
Although otherwise in agreement with my brethren in the majority, I cannot accept their final assertion that had the jury herein ultimately determined that the plaintiff’s deceased was contributorily negligent in the happening of this unfortunate accident, a verdict in favor of the plaintiff might nevertheless have been predicated on the theory of “last clear chance”. It is quite apparent from the record in this case that the crew of the defendants’ train did not become aware of the fact that their train had struck anyone until the end of their run on the day of the accident, i.e., 7:47 p.m. As Judge Gabrielli has recently written for the Court of Appeals, “for the doctrine of last clear chance to apply, the negligent party must have known that the about-to-be injured party was in a perilous situation, from which he could not extricate himself” (Dominguez v Manhattan & Bronx Surface Tr. Operating Auth., 46 NY2d 528, 534; emphasis supplied; see, also, PJI 2:60). Accordingly, mere inattention by the fireman (Keller) would not have been sufficient.
Although Dominguez also teaches that circumstantial evidence may form the basis for the conclusion that such knowledge existed, the instant case is notable for the absence of any such proof. Thus, the fact that the train whistle may have blown a split second before the locomotive began crossing Straight Path and struck the decedent provides no basis for a further inference that the fireman saw the decedent on the track, but deferred taking any action until it was too late. Indeed, such reasoning is almost classic in heaping inference upon inference to achieve a desired result. The first inference — that the fireman saw the decedent — is drawn from evidence that *151the whistle blew just prior to the accident, and the second inference — that although the fireman saw the decedent in time to warn him, he delayed the whistle blast until too late — is piled directly upon the first and has- no basis in the record other than sheer speculation. Furthermore, the decedent’s negligence (if found) continued until the moment of impact, and he was never in a situation from which he could not extricate himself. On this record, he either walked into the train or walked along the railroad tracks with his back to the train. “The plaintiff may not by proceeding heedlessly, place upon the defendant the sole responsibility for [an] accident occurring through the continuing negligence of both” (see Hernandez v Brooklyn & Queens Tr. Corp., 284 NY 535, 539).
Lazer, J. P., Mangano and Gibbons, JJ., concur with Cohalan, J.; Gulotta, J., concurs in the result, with an opinion.
Judgment of the Supreme Court, Suffolk County, dated December 11, 1979, reversed, on the law, and new trial granted, with costs to abide the event. No findings of fact have been presented for review.